DETAILED ACTION
This is in response to application filed on February 26th, 2021 in which claims 1-10 were presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (Figs. 1-3C) in the reply filed on 11/4/22 is acknowledged.
Applicant believes Claims 1-4, 9, and 10 read on the elected species, and therefore Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/22.
However, examiner is further withdrawing Claim 10 as being directed to a non-elected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/22.  Reason for further withdrawal being: Claim 10 Line 5 recites “an outer width of the recess is smaller than an inner width of the recess” which, as best understood, only finds embodiment-specific antecedent basis in the specification in [0087] which is directed to Figs. 8A and 8B, and in [0095] which is directed to Fig. 8C.  However, none of Figs. 8A-8C are part of the elected embodiment.  Especially in light of how the recitation should be interpreted in light of the illustration in Figs. 8A-8C, examiner believes the illustrations of elected embodiment Figs. 1-3C does not disclose the recitation of Line 5.  As such, Claim 10 is further withdrawn.  Therefore, the claims presented for examination based on the elected embodiment are Claims 1-4 and 9.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
[0056] “128a” is not found in Figs. 1 and 2
[00140] reference “70, 80A, 80B” directed to “auxiliary shield” is not found in the drawings
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Especially in light of the drawing objection ,it is unclear whether [0056] “128a” is referring to “band 128a” or “length 128a of band 120”
[00111] “protrusion PT” may need to review whether it should read “protrusion PS”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feiler (USPN 2277090) in view of Wanhainen (US Publication 2010/0212058).
Regarding Claim 1, Feiler teaches a protector for welding (see Figs. 1 and 2; page 1 Col. 1 Lines 1-3 "invention directed to a face protector especially adapted to protect the face of an industrial worker"; Feiler teaches the protector which meets the structural limitations in the claims and performs the functions as recited such as being capable of being for welding, further in light of page 1 Col. 1 Lines 30-32 "in industrial work, such as in…welding…it is desirable that the worker wear a face protector") comprising:
a main body configured to protect a face of a welder (see Fig. 1; page 2 Col. 1 Line 22 "shield 18”; Feiler teaches the main body 18 which meets the structural limitations in the claims and performs the functions as recited such as being capable of protecting a welder’s face, especially in light of Fig. 2 showing 18 protecting a user’s face, said user capable of being a welder in light of page 1 Col. 1 Lines 1-3, 30-32); 
a front surface portion of the main body (see Fig. 1 wherein the entirety of 18 illustrated is a front surface portion), and
an auxiliary shield arranged adjacent to one edge of a main body (see Fig. 1 for 26 arranged adjacent to the bottom edge of main body 18; page 2 Col. 1 Line 47 "second shield 26"),
the auxiliary shield including a main surface portion extending in a direction away from the main body (see Fig. 1 wherein the entirety of 26 is a main surface portion, wherein the extent of the main surface portion of auxiliary shield 26 extends in a downward direction away from at least a portion of the main body 18).

Feiler does not explicitly teach a darkening section located on a front surface portion of the main body.

Wanhainen teaches a darkening section located on a front surface portion of the main body (see Fig. 1; [0009] "welding helmet with the protective shell portion in both a down position and in an up position"; [0017] "welding helmet 10 includes a protective shell portion 11...integral to protective shell portion 11 is a protective lens 12...protective lens 12 can be…auto-darkening lens", wherein 12 is a front surface portion of a main body).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feiler’s main body 18 to be an auto-darkening lens as taught by Wanhainen in order to protect user’s eyes during use, especially as both Feiler and Wanhainen are in the same art of endeavor of welding.
	Regarding Claim 2, modified Feiler teaches all the claimed limitations as discussed above in Claim 1.
	Feiler at least suggests wherein the auxiliary shield includes at least one selected from metal or plastic (see Fig. 1; page 2 Col. 1 Lines 47-51 "second shield 26, which can be a material similar to the shield 18, or can be made of an opaque material, such as a metal, inasmuch as this portion of the shield does not need to be transparent as does the shield 18").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feiler’s second/auxiliary shield to be of metal especially as Feiler recites such an option as a viable and effective material for a protector.
Regarding Claim 3, modified Feiler teaches all the claimed limitations as discussed above in Claim 1.
Feiler further teaches wherein the auxiliary shield is linearly movable on the main body (see Fig. 1 wherein tracks 30 are linear; page 2 Col. 1 Lines 59-62 "connection between shields 18 and [26] is effected by means of tracks 30…positioned on shield"; page 2 Col. 1 Lines 65-67 "wheels 22 secured to the border 28 of shield 26, allow the shield 26 to be raised to cover shield [18]"; Feiler teaches the wheels on shield 26 in linear tracks 30 on shield 18 which meets the structural limitations in the claims and performs the functions as recited such as being capable of the auxiliary shield 26 linearly movable on the main body 18).
	Regarding Claim 4, modified Feiler teaches all the claimed limitations as discussed above in Claim 3.
	Feiler further teaches wherein one of the main body and the auxiliary shield includes a recess (see Fig. 1; page 2 Col. 1 Lines 59-62 "connection between shields 18 and [26] is effected by means of tracks 30…positioned on shield", wherein the tracks 30 on shield 18 are recesses),
and the other of the main body and the auxiliary shield includes a protrusion coupled to the recess (page 2 Col. 1 Lines 65-67 "wheels 22 secured to the border 28 of shield 26, allow the shield 26 to be raised to cover shield [18]", wherein the wheels 22 are protrusions on the auxiliary/second shield 26, wherein page 2 Col. 1 Lines 59-62 already taught connection and therefore coupling),
and wherein the recess has a first length which is greater than first width of the recess and extends in a first direction (see Fig. 1, wherein the width of tracks 30 is smaller than the linear length of the tracks 30, and the length of the tracks 30 extends in a first direction).
Regarding Claim 9, modified Feiler teaches all the claimed limitations as discussed above in Claim 1.
Feiler further teaches wherein the auxiliary shield is fitted to the one edge of the main body (see Fig. 1 for auxiliary shield 26 fitted at the bottom edge of the main body 18; page 2 Col. 1 Lines 59-62 "connection between shields 18 and [26] is effected by means of tracks 30…positioned on shield"; inasmuch as the term “fitted” has been defined, the connection indicates fitted).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Anderson et al (USPN 2410256), Huntsman (USPN 1601830), Bowers (USPN 1399602), Paschall (USPN 3868727), Stackhouse et al (USPN 4986282), Rush (USPN 2817087), Gyorfy (USPN 3026525) directed to a protector with main body and auxiliary shield; Seo (USPN 8381312) directed to a shading filter; Robinson (USPN 8721103) directed to auto-darkening lens; Richter (USPN 2045802) directed to a shuttered/darkening window; Flood (USPN 1885426) directed to a clouded lens; Edwards (USPN 6151711) directed to a filter; Edwards et al (USPN 5224219) directed to welder’s helmet with retractable lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732